Title: From Thomas Jefferson to Charlotte Sophia, 12 May 1806
From: Jefferson, Thomas
To: Charlotte Sophia


                        
                            Madam, our Good Friend,
                     
                        12 May 1806
                     
                        
                                
                            
                            I have named James Monroe and William Pinkney, Commissioners Plenipotentiary and Extraordinary
                                of the United States of America to your Royal Consort. My knowledge of their good qualities gives me full confidence
                                that they will so conduct themselves as to merit your esteem. I pray, therefore, that you yield entire Credence to the
                                assurances which they will bear to you of our friendship; And that God may always have you, Madam, our Good Friend, in
                                his holy keeping.
                            Written at the City of Washington the Twelfth day of May in the year of our Lord one thousand eight
                                hundred and six.
                  Your Good Friend,
                        
                    
                            Th: Jefferson
                     
                             By the President
                            James Madison
                     
                            Secretary of State.
                        
               